Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
	The amended UE assistance information message is interpreted to be an uplink message to a base station to assist the base station. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 16, 5-6, 8-9, 15,  are rejected under 35 U.S.C. 102 as being anticipated by Pao et al. (US 2018/0034524 hereafter Pao). 

For claims 1, 10, 16, Pao discloses a wireless device (UE Figure 1A) and a cellular base station (S or M node Figure 1A) the UE providing an assistance information message (e.g. S502 Figure 5) including an indication of a preference for dual connectivity (M node or S node Figure 5 based on measurement results, BSR reporting, etc. [0062])  to a cellular base station (M Node Figure 5), wherein the assistance information message is provided in a radio resource control (RRC) message to the cellular base station (e.g. UE feedback implemented by new message / signaling/ indication, e.g. RRCConnectionReconfigurationComplete [0130]); and receive, from the cellular base station, (M node Figure 5) first information (S506 Figure 5 e.g. UL direction decision [0064]) indicating activation of a dual connectivity configuration  ([0064] UL direction decision of both LTE and WLAN e.g. dually connected to node M and node S )  based on the assistance information message (S505 UL decision based on S502 Figure 5).

Particularly for claim 1, Pao discloses a processor (221 Figure 2C). 
Particularly for claim 10, Pao discloses an antenna (antenna [0056]), radio (222 Figure 2C transceiver), processing element (processor 221 Figure 2C [0056]) of an UE (Figure 2C).  
Particularly for claim 16, Pao discloses an antenna ([0058] antenna), radio (232 Figure 2D transceiver) , processing element (231 Figure 2D) of a cellular base station (Figure 2D). 
For claim 5, Pao discloses wherein the assistance information message (UE indication implemented in new message [0130]) includes an indication of one or more preferred and/or non-preferred carrier aggregation or dual connectivity frequencies ([0129] spectrum frequency [0130] spectrum preference). 
For claim 6, Pao discloses an indication of whether a previous carrier aggregation or dual connectivity configuration can be reused ([0118] resumption of a temporarily unavailable S node). 
For claim 8, Pao discloses determining an estimated amount of uplink data to be communicated based at least in part on access stratum layer information (BSR S702 Figure 7), wherein the assistance information message (S702 Figure 7) includes the estimated amount of uplink data to be communicated ([0083] buffered-data explosion).
For claim 9, Pao discloses determine an estimated amount of uplink and/or downlink data to be communicated based at least in part on application layer information (e.g. Table 1 higher layer), wherein the assistance information message ([0046] explicit feedback) includes the estimated amount of uplink and/or downlink data to be communicated (Table 1 only the UE knows huge traffic coming from the application layer). 
For claim 15, Pao discloses an assistance information report (S402 Figure 4) provided in response to an assistance information request (S401 Figure 4) received from the cellular base station ([0060] S401 indicate a triggering event).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 3, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Jung et al. (US 2014/0160985 hereafter Jung). 

For claims 2, 3, 11-14,  Pao does not explicitly teach all of the RRC connection states and RRC messages.
Jung discloses a wireless device (UE Figure 5), providing assistance information ([0007] feedback) to a cellular base station (EUTRAN Figure 5) wherein the assistance information is provided on a on RRC message (e.g. RRCConnectionReestablishmentComplete Figure 6 ), comprises an indication of a preferred configuration (e.g. Figure 8A-Figure 18) to limit additional power consumption (e.g. preliminary power headroom report [0147]).

For claim 2,  Pao teaches RRCConnectionReconfigurationComplete [0130] which Jung further elaborates RRC connection setup procedure (Figure 6) while transitioning from RRC idle mode to RRC connected mode ([0062] RRC_IDLE to RRC_CONNECTED). 
For claims 3, Jung teaches a RRC resume procedure while transitioning from RRC inactive mode to RRC connected mode (Figure 6).
For claim 11, Jung discloses wherein the RRC message is a RRC connection request message (Figure 5). 
For claim 12, Jung discloses wherein the RRC message is a RRC connection setup complete message (Figure 5).
For claim 14, Jung discloses wherein the RRC message is a RRC resume complete message (Figure 5).
For claims 2, 3, 11-14, it would have been obvious to one of ordinary skill before the effective filing date to adopt Jung’s teaching of RRC connection states and RRC messages to control radio resources between the UE and the network [0040]. 


Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Ahn et al. (US 2013/0070611 hereafter Ahn). 

Pao does not discloses configuration indices. 
However,  for claim 7, Ahn in the same field of carrier aggregation, discloses using power head room to determine a set of carriers (S1035 Figure 10) for optimizing power consumption [0006-0008], by  receiving second information pre-configuring a plurality of carrier aggregation configuration indices (D1, D2, U1, U2 Figure 7) corresponding to a plurality of carrier aggregation configurations (S1000 Figure 10), wherein the assistance information message includes an indication of a carrier aggregation configuration index corresponding to a preferred carrier aggregation configuration (S1040 Figure 10 after determining Transmission Set e.g. CC2, CC3 table 4). 
For claim 7, it would have been obvious to one of ordinary skill before the effective filing date to adopt Ahn’s teaching of configuration indices to select the optimum component carrier group [abstract]. 

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pao in view of Rahman et al. (US 2016/0270139). 
For claims 21-26, Pao does not explicitly teach activation without explicit configuration nor support for DC prior to any indication.
However, for claims 21, 23, 25, Rahman in the same field of dual connectivity discloses activation of dual connectivity without explicit providing a configuration to the wireless device ([0080] without explicit signaling of DC capability). 
For claims 22, 24, 26, Rahman discloses dual connectivity configuration was configured previous to the indication of dual connectivity preference (UE supports DC [0080] for all frequency bands used for CA). 
For claims 21-26, it would have been obvious to one of ordinary skill before the effective filing date to adopt Rahman’s teachings for UEs that operate in frequency bands that support dual connectivity [abstract]. 

Response to Arguments
On page 2 of the Remarks, Applicant argues that “there is no hint of the UE expressing a preference for dual connectivity”. 
In reply,   paragraph [0064 Pao]  and Figure 5 shows that  the UE can connect to both node M and node S (dual connectivity) and this preference is based on the feedback that the UE provides in S502 Figure 5. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415